
	

114 S1099 IS: PACE Act
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1099
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2015
			Mr. Scott (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to provide States with flexibility in
			 determining the size of employers in the small group market.
	
	
		1.Short title
 This Act may be cited as the Protecting Affordable Coverage for Employees Act or the PACE Act.
		2.Small employers in the group market
 (a)In generalSection 1304(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18024(b)) is amended— (1)in paragraph (1), by striking 101 employees and inserting 51 employees;
 (2)in paragraph (2), by striking 100 employees and inserting 50 employees; and (3)by striking paragraph (3) and inserting the following:
					
 (3)State option to extend definition of small employerNothing in this subsection shall prevent a State from treating an employer with an average of at least 1 but not more than 100 employees on business days during the preceding calendar year as a small employer for purposes of this title..
 (b)Public Health Service ActSection 2791(e) of the Public Health Service Act (42 U.S.C. 300gg–91(e)) is amended— (1)in paragraph (2), by striking 101 employees and inserting 51 employees; and
 (2)in paragraph (4), by striking 100 employees and inserting 50 employees.  